


109 HRES 882 IH: Honoring Dr. Carolyn R. Wilder, Professor

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 882
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring Dr. Carolyn R. Wilder, Professor
		  of Child Development at West Los Angeles College in Los Angeles, California, in
		  recognition of her retirement after 32 years of service to the
		  College.
	
	
		Whereas Dr. Carolyn R. Wilder has served as Professor of
			 Child Development at West Los Angeles College since 1974 and will retire in
			 2006 from the position of Department Chairperson;
		Whereas in response to increased economic demands placed
			 on families and the need of working parents to know that their children are in
			 a safe facility near their workplace, Dr. Wilder founded Child Care Centers,
			 Inc., a consulting firm to enable corporations and businesses to establish
			 child care facilities for their employees;
		Whereas Dr. Wilder became the Parent Coordinator for Delta
			 Sigma Theta Head Start and implemented programs for over 600 families in Santa
			 Monica, Venice, and the Central Los Angeles areas;
		Whereas Dr. Wilder was given the opportunity to develop,
			 set up, and implement the curricula for all nine of the child development
			 centers located on the Los Angeles Community College District campuses;
		Whereas in 1972, Dr. Wilder served as the first Director
			 of the Child Development Center on the West Los Angeles College campus;
		Whereas in 1983, Dr. Wilder and her husband Raymond
			 founded Tender Care Child Development Center, a private preschool that serves
			 approximately 180 children of ages 2 through 5 and offers a curriculum-based
			 approach to learning;
		Whereas responding to the need for a new kindergarten
			 education program, Dr. Wilder established Tender Care Kindergarten for
			 approximately 80 students in 1988;
		Whereas responding to the increased demand for programs
			 for students in grades K through 8, Dr. Wilder established Tender Care
			 Elementary in 1994, renamed “Wilder’s Preparatory Academy” in 1999;
		Whereas the vision of Dr. Carolyn and Raymond Wilder for a
			 preparatory academy became a reality in 2000, when Wilder’s Preparatory Academy
			 expanded to a 37,000 square-foot state-of-the-art facility geared to serve
			 inner city students and provide an accelerated college preparatory curriculum
			 with 22 large classrooms, three computer labs, a library, an art room, an
			 indoor gym, a media lab, a science lab, a study hall, and a dance
			 theater;
		Whereas over the past 21 years, Carolyn and Raymond Wilder
			 have become known as industry leaders in the field of early childhood education
			 and childcare service;
		Whereas over 4,000 students have graduated from Tender
			 Care Child Development Center, and, as a result of the outstanding education
			 and nurturing they received, they have matured into bright, productive, and
			 accomplished young citizens;
		Whereas in 2003, Wilder’s Preparatory Academy became
			 Inglewood Preparatory Academy Charter School, the first Charter School to be
			 approved in the City of Inglewood, California, accommodating 480 students in
			 grades K through 8;
		Whereas Dr. Wilder has served in the posts of Commissioner
			 of the Los Angeles First Five, City of Los Angeles (formerly Prop 10
			 Commission), appointed by Los Angeles County Board of Supervisor Yvonne B.
			 Burke; Commissioner of the Human Affairs Commission, City of Inglewood,
			 appointed by the Mayor of Inglewood, California; Commissioner of the Child Care
			 Advisory, City of Los Angeles, appointed by Los Angeles County Board of
			 Supervisor Yvonne B. Burke; and was a Board Member of the YMCA of Los Angeles
			 Metro 28th Street/Crenshaw Branch;
		Whereas Dr. Wilder was the recipient of the Woman of the
			 Year Award in 1988 from Senator Teresa P. Hughes, 25th Senatorial District of
			 California;
		Whereas Dr. Wilder is a member of Delta Sigma Theta
			 Sorority, Inc., the California Association for Early Childhood Education, the
			 Black Women’s Forum, the YMCA, the Black Child Development Institute, the
			 National Association for the Education of Young Children, the National
			 Association of Women Business Owners, the Coalition of 100 Black Women, the
			 Ebony Guild, and the New Philadelphia AME Church; and
		Whereas Dr. Wilder is married to Raymond D. Wilder, an
			 entrepreneur, a real estate developer, the CEO of Inglewood Preparatory Academy
			 Charter School, and a community activist, and the couple has one daughter,
			 Ramona R. Wilder: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Dr. Carolyn R. Wilder for her 32
			 years of service to West Los Angeles College in Los Angeles, California;
			(2)recognizes her accomplishments and
			 achievements in childcare service, in higher education, and as an entrepreneur;
			 and
			(3)extends its appreciation to her in
			 recognition of her retirement from West Los Angeles College in Los Angeles,
			 California.
			
